Citation Nr: 1206512	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-14 356 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right wrist fracture, currently rated 10 percent disabling. 

2.  Entitlement to secondary service connection for symptoms associated with residuals of a right wrist fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 1970 to July 1974.  He also served with Reserve components for over 20 years, performing active duty for training and inactive duty training at various times. 

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied service connection for a hearing loss disability and tinnitus and denied an increased rating for residuals of a right wrist fracture. 

In June 2011, the RO granted service connection for a hearing loss disability and for tinnitus.  The Veteran has not indicated disagreement with the ratings and effective dates assigned.  Thus, those issues are no longer on appeal.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  In his quest for an increased rating for the right wrist disability, the Veteran has reported several symptoms.  These symptoms, although not service-connected at this time, are inextricably intertwined with the correct rating for the wrist and must therefore be considered.  Thus, the Board will adjudicate the increased rating claim and remand the issue of secondary service connection for closely related, or allegedly closely related, symptoms.  

The issues of secondary service connection for symptoms associated residuals of a right wrist fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Right wrist-joint ankylosis is shown.

2.  Unfavorable ankylosis of the right wrist-joint is not shown.

3.  The Veteran is right-hand dominant


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for right wrist-joint ankylosis are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.71, Plate I, § 4.71a, Diagnostic Code 5214 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, VA's duty to notify was timely satisfied in July 2009 letter to the Veteran.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  The claimant was provided a hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The right wrist has been has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5003-5215.  Limitation of motion in dorsiflexion of the wrist to less than 15 degrees or where palmar flexion is limited in line with the forearm warrants a 10 percent rating.  38 C.F.R. § 4.71 Plate I, § 4.71a, Diagnostic Code 5215 (2011).

According to a June 2011 VA compensation examiner, the claims file and prior VA treatment records were not available for review.  The examiner found that the Veteran was "virtually unable to move" the right wrist.  The examiner found only 2 degrees of dorsiflexion, 2 degrees of palmar flexion, 2 degrees of radial deviation, and 2 degrees of ulnar deviation.  The examiner noted that position of the wrist was between zero and 2 degrees of ulnar deviation.  The examiner offered diagnoses of scapulolunate dissociation, degenerative joint disease of the right wrist, ankylosis of the joint, and clinical symptoms of carpal tunnel syndrome.  The examiner did not report unfavorable ankylosis of the right wrist-joint.  Thus, the Board concludes that the service-connected right wrist disability has been manifested throughout the appeal period by ankylosis at a favorable angle.  

The Board finds the above-mentioned medical opinion persuasive, as it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, an unfavorably ankylosed wrist-joint may warrant a 40 or 50 percent rating for the major side, whereas a favorably ankylosed wrist-joint warrants a 30 percent rating for the major side.  Diagnostic Code 5214 clarifies that a favorable ankylosed wrist joint is fixed between 20 degrees and 30 degrees of dorsiflexion with no ulnar or radial deviation.  Any other position would be unfavorable.  

During a hearing before the undersigned Veteran's law judge in September 2011, the Veteran testified that he has no useful motion of the "fused" right wrist joint.  He testified that he is right-handed.

Lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury, but when the determinative issue involves a question of medical expertise, only individuals possessing specialized training and knowledge are competent to render an opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see Jandrea v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran's testimony may be accorded weight because he can readily see his ankylosed right wrist and his testimony supports a later diagnosis by a medical professional.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  An increased rating for right wrist ankylosis will therefore be granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court added a three-part test for triggering extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A 30 percent schedular rating for right wrist ankylosis is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

According to a June 2011 VA compensation examination report, the examiner offered diagnoses of scapulolunate dissociation, degenerative joint disease of the right wrist, ankylosis of the joint, and clinical symptoms of carpal tunnel syndrome.  The Board must consider a rating or ratings for all symptoms associated with the service-connected residual of a right wrist fracture.   Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).

During a hearing before the undersigned Veteran's law judge in September 2011, the Veteran testified that he has neurologic symptoms radiating up the right arm to the neck, tingling and numbness in the right hand and fingers, weak right grip strength, wrist swelling, a painful surgery scar, and no useful motion in the "fused" right wrist joint.  He testified that he is right-handed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must obtain up-to-date VA outpatient treatment reports concerning the right wrist.  It appears that the Veteran receives all relevant medical treatment at the Muskogee VA Medical Center.  He testified that he does not receive private medical care.  The AMC should notify the Veteran that if he identifies the source of any other evidence, VA will assist in obtaining that evidence.  

2.  After the development requested above has been completed to the extent possible, the AMC should make arrangements for an examination by an orthopedist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, especially the June 2011 VA examination report, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, offer a diagnosis, if forthcoming, and address the following:  

I.  The physician is asked to address whether right carpal tunnel syndrome was caused by or aggravated by the service-connected right wrist disability.

II.  The physician is asked to address the etiology of any right arm neurologic sign or symptom, as the Veteran has reported that pain radiates from the wrist to the neck.  

III.  The physician is asked to address the etiology of any other right hand and right finger neurologic sign or symptom not caused by carpal tunnel syndrome, as the Veteran has reported tingling in the right fingers, numbness in the right hand and fingertips, and weak or no grip strength.

IV.  The physician is asked to address whether atrophy of the thenar eminence is due to the service-connected right wrist disability.

V.  Because the Veteran has testified that the right wrist surgery scar is tender or painful when pressed, this scar pain should be confirmed by the examiner. 

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  After the development requested above has been completed to the extent possible, the AMC should adjudicate the claims for service connection for secondary symptoms due to the service-connected right wrist disability.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


